internal_revenue_service number info release date uli date this letter is in response to your inquiry dated date to representative peter a defazio asking why vehicles converted from non-electric vehicles to electric vehicles do not qualify for a federal tax_credit for electric vehicles the credit for vehicles used from the start as electric vehicles and the deduction for the cost of parts used to convert a non-electric vehicle to an electric vehicle are mutually exclusive the internal_revenue_code the code provides a credit to taxpayers for qualified electric vehicles sec_30 however the income_tax regulations prohibit a motor_vehicle that has been used for either personal or business use as a non-electric vehicle from being a qualified_electric_vehicle sec_1_30-1 of the income_tax regulations the code provides a deduction rather than a credit for the cost of qualified_clean-fuel_vehicle_property not qualifying for the sec_30 credit sec_179a qualified_clean-fuel_vehicle_property includes certain parts and components retrofitted to a motor_vehicle so it can use clean-burning_fuel including electricity the parts and components meeting this definition are engines or modification of them that can use the clean-burning_fuel and property used to store or deliver fuel to the engine the cost of the underlying vehicle is not eligible for the deduction you must acquire the parts and components for your own use rather than for resale and they cannot have been used by someone else in addition both the retrofit parts and the motor_vehicle they are installed in must meet federal and state emissions requirements sec_179a places dollar limits on this deduction i hope this letter has been responsive to your inquiry if we can help you further in this matter please contact us at sincerely charles b ramsey chief branch office of the associate chief_counsel passthroughs and special industries
